Citation Nr: 1623876	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left shoulder disability. 

2.  Entitlement to service connection for a cervical spine disability as secondary to service-connected left shoulder disability. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, and depression.
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of December 1999 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a March 2016 video conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The Veteran initially filed claim of entitlement to service connection for residual disability due to a back injury in June 1999.  The claim was denied in a December 1999 rating decision.  The RO found that there was no record of treatment in service for a back injury.  Post-service VA treatment records were noted to show current back complaints starting several years after service separation in 1974.  The RO informed the Veteran of the outcome of the December 1999 rating decision in a January 2000 letter.

In a January 2000 statement, the Veteran indicated that he was filing a claim for nonservice-connected back injury that occurred at work in 1977 due to his service-connected left shoulder disability.  He asserted that restrictions caused by his left shoulder disability caused his back injury in 1977 while working as a housekeeping aide at a VA hospital.  The RO took no action after receiving the January 2000 statement from the Veteran.  Thereafter, additional VA and private treatment records were associated with the record in 2005, showing the Veteran sustained another back injury at work.  

In January 2007, the Veteran filed another claim for service connection for a back disorder.  In a December 2008 rating decision, the RO denied entitlement to service connection for lumbar disc disease with foraminal stenosis, possible nerve root impingement, radiating pain, and spasms.  The RO indicated that evidence did not show that the Veteran's claimed back disorders were related his service-connected left shoulder disability nor was there any evidence of the claimed back disorder during military service.  It found that the December 1999 rating decision was final, and as the Veteran had not appealed that decision within the one year appeal period following the date of the letter, that decision had become final in the absence of new and material evidence.  The RO concluded that the claim for service connection for a low back condition was not reopened, as no new and material had been submitted which would provide a sound medical basis for a revision of the previous decision.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The Board has determined that the January 2000 lay statement from the Veteran associated with the record in January 2000 constitutes new and material evidence that was clearly submitted within the one year appeal period after the December 1999 rating decision and was not considered by VA.  The Veteran's January 2000 lay statement discussed a new theory of entitlement, relating his claimed back disorder to his service-connected left shoulder disability. 

If new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  VA is required to provide a "directly responsive" determination as to whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  See Mitchell v. McDonald, 27 Vet. App. 431, 437 (2015); see also Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).   If VA does not make the necessary determination, the underlying claim remains pending.  See Mitchell, 27 Vet. App. at 437-38.  As such, the Board disagrees with the December 2008 RO rating decision's characterization of the back disorder claim as a new and material evidence claim, and finds that the original service connection claim for a back disability remains pending since it was first filed in June 1999.

The Board has also recharacterized the Veteran's claim for PTSD as a claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board further notes that at the March 2016 Board video conference hearing, the Veteran and his representative raised the issues of entitlement to service connection for his claimed cervical spine and lumbar spine disabilities as secondary to his service-connected left shoulder disability.  The Veteran also withdrew the claim of entitlement to service connection for a cervical spine disability on a direct-incurrence basis.  As such, the issues on the title page have been amended to reflect the foregoing discussion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development is warranted for the matters of entitlement to service connection for a low back disability, to include as secondary to service-connected left shoulder disability; entitlement to service connection for a cervical spine disability as secondary to service-connected left shoulder disability; entitlement to service connection for an acquired psychiatric disorder, to include PTSD; and entitlement to a TDIU on appeal.

As an initial matter, the record reflects additional evidence was developed by VA in April 2016, to include VA treatment records specific to treatment of claimed psychiatric, low back, and cervical spine disorders, after certification to the Board.  Neither the Veteran nor his representative waived review of this evidence.  See 38 U.S.C. § 7105(e); 38 C.F.R. § 20.1304(c) (2015).  Thus, a remand is required so a supplemental statement of the case (SSOC) may be issued with consideration of all the evidence of record with regard to his service connection and TDIU claims on appeal.

The Board further observes that during his March 2016 Board video conference hearing the Veteran provided indications that he was planning to apply for disability benefits from the Social Security Administration (SSA).  On remand, the AOJ should contact the Veteran to ascertain whether he has applied for and/or is in receipt of SSA disability benefits.  If the Veteran responds in the affirmative, the AOJ should request all records related to the Veteran's application for disability benefits from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Board finds that the issues of service connection for cervical spine and lumbar spine disabilities must be remanded for additional development.  The record includes a small sampling of documents from the Ohio Bureau of Workers Compensation from 2005.  The Veteran has asserted that he filed for and obtained Worker's Compensation benefits for his claimed back disabilities in 1977, 1986, and 2005.  The AOJ should contact the Veteran and inquire as to the identity of the agency with which he filed his worker's compensation claims, to include the Ohio Bureau of Workers Compensation, and request any additional records so identified.

On remand, the AOJ should also afford the Veteran an additional VA examination and medical opinion to clarify whether his claimed low back disabilities are related to events and injuries during service or are caused by or aggravated by his service-connected left shoulder disability as well as whether his cervical spine disabilities are caused by or aggravated by his service-connected left shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is also seeking service connection for an acquired psychiatric disability, to include PTSD.  In written statements of record and during his March 2016 Board hearing, he reported the following in-service stressors:  1) falling off a tank in Okinawa in 1971 and dislocating his left shoulder; 2) being ordered to drive into a water trap in a Jeep during training maneuvers at Camp Lejeune; 3) having a gun held to his head by a Filipino soldier after his tank malfunctioned and accidently shot a boy during a training exercise; 4) injuring his back during a fight in 1971 at boot camp in Parris Island; and 5) being afraid of the water while on a ship to the Philippines after he was in a tank that almost tipped off the ship's deck into the ocean.  

Service treatment records revealed a single incidence of evaluation with a psychiatrist in August 1972 after the Veteran was convicted of indecent exposure by civilian authorities.  At that time, the impression was that no psychiatric diagnosis was warranted.  In November 1972, the Veteran complained of right shoulder pain after falling off a tank.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Tank Crewman and that he had 11 months and 22 days of foreign service.  Service personnel records verified that he was stationed at Parris Island and Camp Lejeune.

Post-service VA treatment records dated from 2007 to 2016 detailed findings of substance induced mood disorder, PTSD, severe and recurrent major depressive disorder (MDD) with psychotic features, rule out psychotic disorder NOS (not otherwise specified), polysubstance dependence in remission, alcohol dependence in sustained full remission, panic disorder with agoraphobia in partial remission, and mood disorder NOS.

In memorandums dated in July 2008 and March 2010, the AOJ determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U. S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

On remand, a VA examination would be useful to ascertain whether the Veteran has a psychiatric disability, to include PTSD, associated with events during active military service, to include the claimed in-service stressor events.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).  

The issue of entitlement to a TDIU is inextricably intertwined with the remanded service connection issues and; therefore, adjudication of the issue of entitlement to a TDIU must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Finally, any updated VA treatment records should be obtained.  The record contains Cincinnati VA Medical Center (VAMC) treatment records most recently dated in March 2016.  Therefore, on remand, updated VA treatment records, from Cincinnati VAMC, to include all associated outpatient clinics, dated since March 2016, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  Evidence of record further shows that the Veteran has received private treatment for his claimed back disability from D. H. G., M. D., from 1976 to the present.  Any identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from Cincinnati VAMC, to include all associated outpatient clinics, dated since March 2016, and associate these records with the electronic claims file.  All attempts to obtain these records must be documented in the electronic claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Request that the Veteran submit a properly executed VA Form 21-4142 for all private treatment providers related to his claimed disabilities on appeal, to include D. H. G., M. D., in Cincinnati, Ohio, for the time period from 1976 to the present.  Upon receipt of such, take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.  If private records are identified, but not obtained, the AOJ should notify the Veteran and his representative of (1) the identity of the records sought, (2) the steps taken to obtain them (3) that the claims will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claims may be readjudicated.

3.  Contact the Veteran to ask him whether he has applied for and/or is in receipt of SSA disability benefits. If the Veteran responds in the affirmative, contact SSA and request all records related to the Veteran's disability benefits.  Document all efforts to obtain the records.  Any negative response must be included in the electronic claims file, and the Veteran and his representative must be notified accordingly.

4.  Contact the Veteran and request that he identify the agency with which he filed Worker's Compensation claims in connection with his low back injuries, as well as his employer at the time and all medical providers by whom he was treated in relation to those claims.  After obtaining any necessary consent and release form, the AOJ should contact any agency, employer, or treatment provider identified by the Veteran and request any records related to the Worker's Compensation claims for the Veteran's low back injuries.

5.  Thereafter, schedule the Veteran for a VA examination for the purpose of obtaining etiological opinions for his claimed cervical spine and low back disabilities.  Prior to conducting the examination, the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

For each diagnosed low back disability, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the back disability is related to the Veteran's military service, including his asserted but undocumented in-service back injury during boot camp in 1971 as well as his documented fall off a tank during service in 1972.  The VA examiner should also acknowledge and discuss the Veteran's multiple documented post-service back injuries, to include in 1977 and 2005. 

The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cervical spine and/or lumbar spine disability, diagnosed proximate to or during the pendency of the claims, was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected left shoulder disability.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

6.  Schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disability found, to include PTSD.  Prior to conducting the examination, the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

After reviewing the record and examining the Veteran, the examiner should determine what psychiatric disabilities are present.

If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether any claimed in-service stressor is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that any claimed stressor actually caused the Veteran's PTSD. 

The examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors. 

If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the Diagnostic and Statistical Manual for Mental Disorders have not been met. 

For each diagnosed psychiatric disability other than PTSD, the examiner is requested to provide an opinion, based upon review of the service and post-service treatment records, the lay statements of record, and any examination findings, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability is related to his active military service, to include his claimed stressors in service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

7.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015). 

8.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal to include entitlement to service connection for a low back disability, to include as secondary to service-connected left shoulder disability; entitlement to service connection for a cervical spine disability as secondary to service-connected left shoulder disability; entitlement to service connection for an acquired psychiatric disorder, to include PTSD; and entitlement to a TDIU in consideration of all evidence since the issuance of the April 2010 statement of the case.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

